PER CURIAM.
As the trial court concluded, there was no competent evidence that liability could be imposed on the appellee on the sole asserted basis that it was engaged in a joint enterprise with the active tortfeasor. See Kislak v. Kreedian, 95 So.2d 510 (Fla.1957); Russell v. Thielen, 82 So.2d 143 (Fla.1955); Metric Engineering v. Gonzalez, 707 So.2d 354 (Fla. 3d DCA 1998), review denied, 718 So.2d 169 (Fla.1998); Florida Tomato Packers, Inc. v. Wilson, 296 So.2d 536 (Fla. 3d DCA 1974), cert. denied, 327 So.2d 32 (Fla.1976). The judgment for the defendant entered on a directed verdict in its favor is therefore
Affirmed.